        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 1 of 10



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


COUNTY OF WALKER,
Plaintiff,                                         )
                                                   )
v.                                                 )
                                                   )
ABBOTT LABORATORIES, et al.,                       )    No. 19-cv-1767
Defendants.                                        )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

            PLAINTIFF WALKER COUNTY’S REPLY BRIEF IN SUPPORT OF
                          ITS MOTION FOR REMAND

        Plaintiff County of Walker, Texas, respectfully submits this reply brief in support of its

Motion to Remand.

                                             Introduction

        There is no federal subject matter jurisdiction over this matter. The Optum Defendants 1

argue in their Opposition to Walker County’s Motion to Remand that the Class Action Fairness

Act, 28 U.S.C. §§ 1332(d), 1453 (“CAFA”), provides jurisdiction because Walker County’s

Petition is “in effect” a class action.

        Removal of this matter is contrary to the plain, unambiguous text of CAFA. Walker

County’s Petition is not a class action. It is a claim for Walker County to recover the damages it

suffered because of increased governmental expenditures to combat the opioid epidemic caused by

Defendants. CAFA defines the term “class action” as “any civil action filed under rule 23 of the

1
        The Defendants that filed a brief in opposition to Walker County’s remand motion are
OptumRx, Inc., OptumRx Administrative Services, LLC, Optum, Inc., UnitedHealth Group Inc.,
UnitedHealthcare of Texas, Inc., Express Scripts Holding Company, and Express Scripts, Inc.
(collectively, “Optum Defendants”).
                                                   1
        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 2 of 10



Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an

action to be brought by 1 or more representative persons as a class action.” 28 U.S.C.

§ 1332(d)(1)(B). The Petition was not brought pursuant to the federal or state rules for class

actions, nor could it have been.

        Further, no court anywhere has ever held that a governmental entity’s action in a case like

this one is a class action. The Optum Defendants do not (and cannot) cite a single case with such a

holding. Indeed, every court to have considered the issue has held that there is not CAFA

jurisdiction over the governmental entity’s claim. See, e.g., Town of Randolph v. Purdue Pharma,

et al., No. 19-cv-10813, 2019 WL 239253, at *1 (D. Mass. June 6, 2019) (remanding opioid-related

case because governmental claims are not class actions under CAFA). The Optum Defendants do

not address these cases.

        Instead, the Optum Defendants’ primary argument is that the post-hoc legislative “purpose”

of CAFA was to resolve nationwide issues in a federal forum and that this “purpose” is served by

removal. Such a legislative “purpose” cannot defeat the plain language of CAFA, however, and the

Optum Defendants do not mount any argument that Walker County’s Petition fits the statutory

definition of a class action.

        In the end, there can be no jurisdiction under CAFA because Walker County’s claims are

not class claims. This Court should join every other court to have considered the issue and remand

this matter to Texas state court.

                                               Argument

I.      There Is No CAFA Jurisdiction Because This Is Not A Class Action

        As Walker County established in its motion to remand, there is no CAFA jurisdiction

because this case is not a class action. In order for a court to have subject matter jurisdiction

pursuant to CAFA, the matter must fit CAFA’s definition of “class action”: “any civil action filed

under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule of judicial
                                                   2
        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 3 of 10



procedure authorizing an action to be brought by 1 or more representative persons as a class

action.” 28 U.S.C § 1332(d)(1)(B). Walker County’s Petition was not filed pursuant to Federal

Rule 23 or the Texas rule authorizing class actions (Texas Rule of Civil Procedure 42). Remand is

therefore the proper result.

       Every other court to have considered the issue has agreed. “The Court has not been notified

of any decision in these similar cases in which a court has found that there was federal

jurisdiction.” Dinwiddie County, Virginia v. Purdue Pharma, L.P., 3:19-CV242, 2019 WL

2518130, at *2 (E.D. Va. June 18, 2019) (remanding opioid-related action filed by governmental

entity because there was no jurisdiction under CAFA and other theories). This Court should reach

the same result.

       A.      The Legislative History Cited by Defendants Does Not Defeat The Plain
               Language of CAFA

       Faced with clear language that requires remand, the Optum Defendants’ primary argument

is that the purpose of CAFA was to allow federal courts to decide issues of national import. Mem.

in Opposition (Dkt. 72) p. 5. This argument carries no weight.

       First, the legislative history Defendants rely upon is found in a Senate Report, issued ten

days after the passage of CAFA, in which the Judiciary Committee explained its understanding of

the law. And “post hoc statements of a congressional Committee are not entitled to much weight”

under any circumstances. Weinberger v. Rossi, 456 U.S. 25, 35 (1982). Further, a court should

never resort to legislative history for interpretive assistance when the provision under consideration

is unambiguous. See Connecticut Nat. Bank v. Germain, 503 U.S. 249, 253–54 (1992) (citations

omitted). CAFA’s definition is decidedly unambiguous. See Purdue, 704 F.3d at 214 (finding the

statutory language unambiguous); West Virginia ex rel. McGraw v. CVS Pharmacy, Inc., 646 F.3d

169, 174 (4th Cir. 2011) (same); Washington v. Chimei Innolux Corp., 659 F.3d 842, 848 (9th Cir.

2011) (“There is no ambiguity in CAFA’s definition of class action.”); Mississippi ex rel. Hood v.


                                                  3
          Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 4 of 10



AU Optronics Corp., 701 F.3d 796, 799 (5th Cir. 2012), rev’d on other grounds, 571 U.S. 161

(2014).

          Second, the fact that there are 1,900 cases related to the opioid epidemic and that the cases

are important does nothing to answer the question of whether there is subject matter jurisdiction

over this case. A federal court must have subject matter jurisdiction over any case before it. Here,

Optum Defendants claim that CAFA confers that jurisdiction. CAFA jurisdiction is only present

where a matter is a “class action” as defined in CAFA. A case could be of little or massive

importance, yet jurisdiction under CAFA must rise or fall based on whether it is, in fact, a class

action. A case’s “importance” is not an adequate substitute for subject matter jurisdiction.

          B.     Lack of Parens Patriae Standing Does Not Establish CAFA Jurisdiction

          The Optum Defendants contend that Walker County cannot pursue relief for its residents in

parens patriae. Mem. in Opposition pp. 7–11. Instead of establishing jurisdiction under CAFA,

however, this argument actually demonstrates there is no CAFA jurisdiction.

          The Optum Defendants assert that only the State of Texas can pursue relief on behalf of its

residents. Id. If true, that means Walker County cannot pursue such relief and can only pursue its

own remedies. In other words, if the Optum Defendants are right, there is no possibility that

Walker County can recover on behalf of its residents. The Texas state court will simply dismiss any

such claim on remand.

          C.     Walker County Does Not Allege a Representative Action

          The Optum Defendants assert that Walker County is “in effect, representing itself and its

resident members against Defendants.” Mem. in Opposition (Dkt. 72) pp. 2, 14–20. But this

argument misreads the Petition. The Petition very clearly alleges that Walker County suffered

injuries directly because of increased governmental costs, including emergency and policing

services, a point that the Optum Defendant concede (as they must). Mem. in Opposition p. 14.

          Nonetheless, the Optum Defendants argue that Walker County’s injuries “necessarily flow”
                                                    4
        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 5 of 10



from injuries to Walker County’s residents. This makes no sense as a basis for asserting a class

action. Walker County’s damages are its own—it paid more for things than it otherwise would

have. The fact that those governmental services benefitted Walker County residents does not render

Walker County’s claims a class action.

       Further, the Optum Defendants point out that the Petition describes harms that befell

Walker County residents. This is true, but the descriptions of harm that befell County residents are

relevant to the County’s own claims because of the resulting costs imposed upon the County.

Moreover, according to the Optum Defendants, Walker County does not have standing to recover

on behalf of its residents for such injuries anyway; only the State of Texas can do that.

       Finally, even if Walker County could recover on behalf of its citizens, it cannot do so as a

class representative. As the Optum Defendants note, a class representative must satisfy the

“typicality” requirement of Rule 23(a), among other requirements. See Mem. in Opposition pp. 17–

18. They contend that the County has sought to satisfy typicality in its petition by including that the

Defendants’ bad acts harmed the County and its residents. But the “typicality” requirement

depends on there being a “similarity of legal and remedial theories” behind the purported

representative’s claims and the claims of the class members, Ibe v. Jones, 836 F.3d 516, 529 (5th

Cir. 2016)—not merely a common source of their injuries. “Typicality does not require identity of

claims but does require that the class representative’s claims have the same essential characteristics

of those of the putative class.” Hoffer v. Landmark Chevrolet Ltd., 245 F.R.D. 588, 601 (S.D. Tex.

2007) (quotation marks and citation omitted).

       Under the typicality standard described above (and as a matter of common sense), Walker

County is in no way typical of a class made up of its residents, nor does it purport to be so. 2 To


2
        Perhaps in theory Walker County could be typical of some type of class of similarly
situated counties, but that is not reflected in any way in the Petition. Moreover, the Optum
Defendants are explicit that, under their theory, “the members of the putative plaintiff class are
Plaintiff’s residents and not similarly-situated municipalities.” Mem. in Opposition p. 16.
                                                   5
        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 6 of 10



state the obvious, Walker County is a governmental entity and not a person. See Erie Ins. Exch. v.

Erie Indem. Co., 722 F.3d 154, 160 (3d Cir. 2013) (rejecting defendant’s improper removal under

CAFA on the basis that “[p]lain and simple, this is a suit by an entity, not a class of individuals.”).

The types of harm a governmental entity can suffer and the types of claims it can bring differ

substantially from the injuries and claims of humans. Unlike the County’s residents who purchased

opiates and who may have suffered physical harm, emotional harm, or lost income as a result, the

County’s injuries are the increased cost of providing governmental services. As a result, a harmed

resident may have any number of claims that the County does not—fraud, wrongful death, and

whatever else lawyers actually representing them can come up with—and this misalignment

between the County and its residents shows that the County is not typical of any class made up of

residents. In short, the County’s claims do not have the “same essential characteristics” of claims

that its residents could theoretically bring. See Stirman v. Exxon Corp., 280 F.3d 554, 563 (5th Cir.

2002) (finding no typicality where named plaintiff’s claims did not encompass all claims that

purported class members could bring).

       This misalignment also means that another Rule 23(a) requirement—adequacy of

representation—cannot be satisfied. Typicality and adequacy are often closely tied because an

atypical representative “has no incentive to fully litigate those claims not applicable to her.” Id. at

563 n.7. Here, if the County attempted to represent its residents in a class action, many of the

residents’ potential claims and opportunities for recover would be needlessly thrown away.

       Apparently recognizing these problems, the Optum Defendants attempt to realign the

County’s injuries with those of its residents by pointing out that “Plaintiff’s costs incurred to

support social services, health systems, law enforcement, the judicial system, and treatment

facilities are also borne by the resident taxpayers who bear the costs for these services.” Mem. in

Opposition p. 14. But the County could not be attempting to represent a class of taxpayers who

would have no standing to sue as taxpayers. See Hendee v. Dewhurst, 228 S.W.3d 354, 374 (Tex.
                                                   6
       Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 7 of 10



App. 2007) (taxpayer standing exists only when created by statute or to enjoin an illegal

governmental expenditure). This attempt to group the County with its taxpayers also reveals that

the “class” the Optum Defendants assert the County is representing defies definition: Is it a class of

taxpayers? A class of residents who purchased opiates? A class of residents who were harmed by

opiates? The Optum Defendants do not say.

       Nor do the cases the Optum Defendants rely upon actually support their position. In

Williams v. Employers Mutual Casualty Co., 845 F.3d 891 (8th Cir. 2017), the plaintiff explicitly

brought the action “in her capacity as a class representative” and was seeking to enforce a

judgment previously made on behalf of a certified class. Id. at 898–99. In Addison Automatics, Inc.

v. Hartford Casualty Insurance Co., 731 F.3d 740 (7th Cir. 2013), the plaintiff brought a claim that

was assigned to it in previous litigation as a class representative. Id. at 741–742 (“Addison has

standing to pursue relief from Hartford only in its capacity as class representative”). The court in

Jarbough v. Attorney General of the United States, 483 F.3d 184 (3d Cir. 2007), was not even

considering CAFA. Instead, that court was evaluating whether an immigrant petitioner was raising

“constitutional” claims under 8 U.S.C. § 1252. In other words, the only two cases cited by the

Optum Defendants that address CAFA both involved plaintiffs acting as a class representative to

enforce a prior judgment that was obtained in a class action. Walker County’s Petition is a far cry

from those scenarios.

       Instead, Walker County’s Petition presents the same question addressed by other courts: Do

a governmental entity’s claims related to the opioid epidemic constitute a class action under

CAFA? Every court to have considered that question has reached the same answer: No. See

Dinwiddie County, 2019 WL 2518130, at *2, *7 (remanding based on lack of federal jurisdiction)

(“The Court has not been notified of any decision in these similar cases in which a court has found

that there was federal jurisdiction” and finding no jurisdiction under CAFA); Town of Randolph,

2019 WL 2394253, at *5 (remanding based on lack of federal jurisdiction) (“This Court, squarely
                                                  7
        Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 8 of 10



presented with the merits of removal under CAFA, concludes that it lacks jurisdiction over this

action and that remand, rather than awaiting a decision on transfer from the JPML, is the

appropriate course of action as well as the most efficient use of judicial resources.”). This Court

should reach the same result.



II.    This Court Should Award Fees to Walker County

       An award of attorney fees is proper in this matter. The Optum Defendants fail to identify a

single case that allowed removal under CAFA of a governmental entity’s claims related to the

opioid epidemic. More broadly, the Optum Defendants do not assert that any court anywhere has

ever held that a governmental entity’s similar action constitutes a class action under CAFA. There

simply is no justification for the removal whatsoever.

                                             Conclusion

       In order for removal to be proper under CAFA, the matter must be a “class action.” CAFA

defines “class action” as those actions based on state or federal class action rules or procedures.

Walker County’s Petition is not based on any such rule or procedure, and the Optum Defendants

cannot contend otherwise. The Optum Defendants’ arguments based on the purported purpose of

CAFA do not change this fundamental analysis. Walker County respectfully requests that this

matter be remanded to Texas state court.



Dated: July 3, 2019                                    Respectfully submitted,
                                                       /s/ Mark A. Correro
                                                       One of Attorneys for Plaintiff

                                                       Mark A. Correro
                                                       TX State Bar No. 24045702
                                                       Law Offices of Mark A. Correro, P.C.
                                                       2909 Hillcroft Avenue, Suite 560
                                                       Houston, Texas 77057
                                                       (713) 955-3323
                                                       Mark@CorreroLeisure.com
                                                   8
Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 9 of 10



                                    Mance Michael Park
                                    TX State Bar No. 15469500
                                    Park & Durham
                                    1 Financial Plaza, Suite 530
                                    Huntsville, TX 77340
                                    (936) 291-6660
                                    Mpark@parkdurham.com

                                    Mike Kanovitz
                                    Dan Twetten
                                    Julia Rickert
                                    LOEVY & LOEVY
                                    311 N. Aberdeen St., 3rd Floor
                                    Chicago, IL 60607
                                    (312) 243-5900
                                    Julia@loevy.com

                                    Attorneys for Plaintiff Walker County




                                9
       Case 4:19-cv-01767 Document 75 Filed on 07/03/19 in TXSD Page 10 of 10



                                  CERTIFICATE OF SERVICE

       I, Mark Correro, an attorney, certify that on July 3, 2019, I filed the foregoing using the
Court’s CM/ECF system, which effected service on all counsel of record.


                                                       /s/ Mark A. Correro
                                                       One of Attorneys for Plaintiff




                                                  10
